Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 03/11/2022, the Applicant argued against the rejections in the Non-Final rejection dated 12/17/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S Pub 2017/0022804) (“Gupta”) in view of Chakraborty et al (U.S Pub 2016/0376492).
Regarding Claim 1, Gupta discloses a method comprising:
zinc acetate dehydrate (Page 2, paragraphs [0015] and [0016]; Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]);
mixing lithium hydroxide with a first solution to form a first mixture (Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]); and
stirring the first mixture to form zinc oxide quantum dots (Abstract; Page 2, paragraphs [0015]-[0016]; Page 10, paragraphs [0110]-[0115]).
	Gupta, however, fails to expressly disclose dissolving the composition above in ethanol to form a first solution.

Chakraborty teaches the methods above by dissolving the composition above in ethanol to form a first solution (Abstract; Page 1, paragraphs [0005]-[0006]; paragraphs [0014]; [0034]) for the purpose of forming a suspension in order to help transport the particles downhole for further subterranean operations (Abstract; Page 1, paragraph [0001]; paragraphs [0005]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gupta to include dissolving the composition in ethanol, as taught by Chakraborty, because doing so would help form a suspension that can be utilized to transport the particles downhole for further subterranean operations.

	Regarding Claim 2, Gupta in view of Chakraborty teach the method of claim 1, comprising: separating the zinc oxide quantum dots from a remaining portion of the first mixture (Abstract; Page 2, paragraphs [0015]-[0016]; [0088]; Page 10, paragraphs [0110]-[0115]); and dispersing the zinc oxide quantum dots in ethanol to form a first colloidal dispersion (Gupta: Abstract; Page 1, paragraphs [0005]-[0006]; paragraphs [0014]; [0034]).

	Regarding Claim 3, Gupta discloses the method of claim 2, comprising:
mixing cetyltrimethylammonium bromide with water to form a micelle solution; mixing the first colloidal dispersion with the micelle solution to form a second mixture; mixing the second mixture with a solution comprising sodium hydroxide to form a third mixture; mixing the third mixture with ethyl acetate to form a fourth mixture; mixing the fourth mixture with tetraethylorthosilicate, dimethyldiethoxysilane, or a combination of both to form a fifth mixture (Paragraph [0088]; [0091]-[0101]; Page 10, paragraphs [0110]-[0116]); and
stirring the fifth mixture to form silica nanoparticles embedded with zinc oxide quantum dots (Page 10, paragraphs [0110]-[0116]).

	Regarding Claim 4, Chakraborty teaches the method of claim 3, comprising: separating the silica nanoparticles from a remaining portion of the fifth mixture; and dispersing the silica nanoparticles in a continuous phase comprising ethanol or water to form a second colloidal dispersion (Abstract; Page 1, paragraphs [0005]-[0006]; paragraphs [0014]; [0034]; Page 4, paragraphs [0040]-[0043]).

	Regarding claim 5, Chakraborty teaches the method of claim 4, wherein the first mixture is diluted with ethanol before the first mixture is stirred (paragraphs [0005]-[0006]; paragraphs [0014]; [0034]).

	Regarding Claim 6, Chakraborty teaches the method of claim 5, wherein the first mixture is stirred for about 2 hours (paragraphs [0005]-[0006]; paragraphs [0014]; [0034]).

	Regarding Claim 7, Chakraborty teaches the method of claim 6, wherein the first mixture comprising the zinc oxide quantum dots, after stirring, has a potential of hydrogen (pH) in a range of from about 8 to about 9 (Abstract; Page 5, paragraphs [0051] and [0056]).

	Regarding Claim 8, Gupta discloses the method of claim 7, wherein separating the formed zinc oxide quantum dots from the remaining portion of the first mixture comprises centrifuging the first mixture (Page 2, paragraphs [0015] and [0016]; Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]).

	Regarding Claim 9, Gupta discloses the method of claim 8, wherein mixing cetyltrimethylammonium bromide with water comprises dissolving the cetyltrimethylammonium bromide in water while stirring (Page 8, paragraphs [0090]-[0101]).

	Regarding Claim 10, Chakraborty teaches the method of claim 9, wherein mixing the first colloidal dispersion with the micelle solution comprises mixing the first colloidal dispersion with the micelle solution while stirring, and the second mixture is stirred for about 10 minutes (paragraphs [0005]-[0006]; paragraphs [0014]; [0034]).

	Regarding Claim 11, Gupta discloses the method of claim 10, wherein the solution comprising sodium hydroxide has a sodium hydroxide concentration of about 13 millimoles per liter (paragraph [0088]).

	Regarding Claim 12, Gupta discloses the method of claim 11, wherein mixing the fourth mixture with tetraethylorthosilicate, dimethyldiethoxysilane, or a combination of both comprises mixing the fourth mixture with tetraethylorthosilicate and dimethyldiethoxysilane while stirring, and the fifth mixture is stirred for about 12 hours (Page 8, paragraphs [0090]-[0101]).

	Regarding Claim 13, Gupta discloses the method of claim 12, wherein a molar ratio of tetraethylorthosilicate to dimethyldiethoxysilane that is mixed with the fourth mixture is about 1:2 (Page 8, paragraphs [0090]-[0101]).

	Regarding Claim 14, Gupta discloses a method, comprising:
obtaining a tracer fluid (Abstract) comprising:
a quantum dot comprising zinc oxide (Abstract; Page 2, paragraphs [0015]-[0016]; Page 10, paragraphs [0110]-[0115]), the quantum dot embedded in the silica nanoparticle;  21Attorney Docket No. 38136-0991001 / SA71155
introducing the tracer fluid to a subterranean formation (paragraphs [0015] and [0018]-[0019]); and
tracking the tracer fluid within the subterranean formation (paragraphs [0018]-[0019]).
Gupta, however, fails to expressly disclose the fluid comprising a silica nanoparticle having a diameter of less than 100 nanometers, and a plurality of methyl groups disposed on a surface of the silica nanoparticle.

Chakraborty teaches the methods above by including a silica nanoparticle having a diameter of less than 100 nanometers, and a plurality of methyl groups disposed on a surface of the silica nanoparticle (Abstract; Page 2, paragraphs [0013] and [0017]; Page 3, paragraphs [0021]-[0039]) for the purpose of forming a suspension in order to help transport the particles downhole for further subterranean operations (Abstract; Page 1, paragraph [0001]; paragraphs [0005]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gupta to include silica nanoparticles having a specific diameter range as well as methyl groups, as taught by Chakraborty, because doing so would help form a suspension that can be utilized to transport the particles downhole for further subterranean operations.

Regarding Claim 15, Gupta discloses the method of claim 14, wherein tracking the tracer fluid comprises measuring a luminescence of the quantum dot embedded in the silica nanoparticle while the tracer fluid is within the subterranean formation (Abstract; Page 2, paragraphs [0015]-[0016]; Page 10, paragraphs [0110]-[0115]),

Regarding Claim 16, Chakraborty teaches the method of claim 14, wherein the silica nanoparticle is formed by the method of claim 3 (Abstract; Page 2, paragraphs [0013] and [0017]; Page 3, paragraphs [0021]-[0039]).

Regarding Claim 17, Gupta discloses a composition, comprising:
quantum dot comprising zinc oxide, the quantum dot embedded in the silica nanoparticle (Abstract; Page 2, paragraphs [0015]-[0016]; Page 10, paragraphs [0110]-[0115]).
Gupta, however, fails to expressly disclose the fluid dissolved in ethanol, the fluid comprising a silica nanoparticle having a diameter of less than 100 nanometers, and a plurality of methyl groups disposed on a surface of the silica nanoparticle.

Chakraborty teaches the methods above by dissolving the composition above in ethanol to form a first solution (Abstract; Page 1, paragraphs [0005]-[0006]; paragraphs [0014]; [0034]), including a silica nanoparticle having a diameter of less than 100 nanometers, and a plurality of methyl groups disposed on a surface of the silica nanoparticle (Abstract; Page 2, paragraphs [0013] and [0017]; Page 3, paragraphs [0021]-[0039]) for the purpose of forming a suspension in order to help transport the particles downhole for further subterranean operations (Abstract; Page 1, paragraph [0001]; paragraphs [0005]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gupta to include an ethanol suspension, the fluid comprising silica nanoparticles having a specific diameter range as well as methyl groups, as taught by Chakraborty, because doing so would help form a suspension that can be utilized to transport the particles downhole for further subterranean operations.

Regarding Claim 18, Chakraborty teaches the composition of claim 17, comprising a plurality of silica nanoparticles, wherein: a plurality of methyl groups are disposed on a surface of each of the silica nanoparticles; a quantum dot comprising zinc oxide is embedded in each of the silica nanoparticles; and each of the silica nanoparticles have diameters in a range of from about 40 nanometers to about 60 nanometers (Abstract; Page 2, paragraphs [0013] and [0017]; Page 3, paragraphs [0021]-[0039]).

Response to Arguments
Applicant’s arguments filed 03/11/2022 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Gupta and Chakraborty fail to disclose and/or teach “the formation of zinc oxide quantum dots,” as instantly recited by applicant for Independent claims 1, 14 and 17.
The examiner respectfully disagrees.
Primary reference Gupta discloses methods comprising zinc acetate dehydrate (Page 2, paragraphs [0015] and [0016]; Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]) and mixing lithium hydroxide with a first solution to form a first mixture (Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]).  The primary reference Gupta further discloses stirring the first mixture to form zinc oxide quantum dots (Abstract; Page 2, paragraphs [0015]-[0016]; Page 10, paragraphs [0110]-[0115]).  The examiner acknowledges wherein Gupta fails to expressly disclose dissolving the composition above in ethanol to form a first solution.
	The examiner brings in secondary reference Chakraborty to teach methods of dissolving the composition above in ethanol to form a first solution (Abstract; Page 1, paragraphs [0005]-[0006]; paragraphs [0014]; [0034]) for the purpose of forming a suspension in order to help transport the particles downhole for further subterranean operations (Abstract; Page 1, paragraph [0001]; paragraphs [0005]-[0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gupta to include dissolving the composition in ethanol, as taught by Chakraborty, because doing so would help form a suspension that can be utilized to transport the particles downhole for further subterranean operations.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Schultheiss et al (U.S Pub 2016/0177698) – discloses energetic cocrystals that are utilized in subterranean formations.  These crystals include an energetic compound as well as a secondary material, wherein the compound and material possess two different properties (Abstract; Page 1, paragraphs [0005]-[0011]).
	Mazyar et al (U.S Pub 2013/0200299) – discloses nano-composite fluids including a fluid medium, wherein the nano-particle composition comprises nanoparticles which are electrically insulating and thermally conductive.  The fluids include forming boron nitride nanoparticles (Abstract; Page 1, paragraphs [0012]-[0015]).
	Suresh et al (U.S Patent 10,702,843) – discloses compositions including liquid and nano-particles suspended in a liquid, wherein the nano-particles include silica, alumina, and an organo-silicon functional group having a specific molecular weight (Abstract; Col 3, lines 10-16 and Col 4, lines 5-21).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674